                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON


AARON STONEROCK,                           :
                                           :      Case No. 3:18-cv-00296
         Plaintiff,                        :
                                           :      District Judge Thomas M. Rose
vs.                                        :      Magistrate Judge Sharon L. Ovington
                                           :
COMMISSIONER OF THE SOCIAL                 :      DECISION AND ENTRY
SECURITY ADMINISTRATION                    :
                                           :
         Defendant.                        :

        The Court has conducted a de novo review of the Report and Recommendations of
United States Magistrate Judge Sharon L. Ovington (Doc. #9), to whom this case was
originally referred pursuant to 28 U.S.C. § 636(b), and noting that no objections have been
filed thereto and that the time for filing such objections under Fed. R. Civ. P. 72(b) has
expired, hereby ADOPTS said Report and Recommendations.

         It is therefore ORDERED that:

      1. The Report and Recommendations docketed on September 10, 2019 (Doc. #9) is
         ADOPTED in full;

      2. The Commissioner’s non-disability decision on February 26, 2018 is vacated;

      3. This matter is remanded to the Social Security Administration under sentence 4 of
         42 U.S.C. § 405(g) for reconsideration consistent with the Report and
         Recommendations and this Decision and Entry; and

      4. The case is terminated on the Court’s docket.

September 27, 2019                                *s/Thomas M. Rose


                                                          Thomas M. Rose
                                                     United States District Judge
